DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/05/2022 has been entered. Claims 1-135 and 152-155 are cancelled. Claims 136-151 are pending in this instant application. Claims 145 and 148-151 are withdrawn. Claims 136-144, 146, and 147 are currently under examination.   

Priority
This is US Application No. 16/927,897 filed on 07/13/2020 and claims benefit of US Provisional Application No. 62/873,817 filed on 07/12/2019.

Election/Restrictions
Applicant’s election of Group I invention (claims 136-151) and species (the technique of Claim 144 and a further pathogen Lactobacillus iners of Claim 147) in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 145 and 148-151, in which claims 149-151 depend from claim 148, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022. Thus, claims 136-144, 146, and 147 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/09/2021 has been considered.

Claim Objections
Claims 136, 139, and 146 are objected to because of the following informalities: In claim 136, change the incorrect recitation “method, comprising: detecting and classifying a nongonococcal urethritis (NGU) infection in a male subject comprising detecting” (lines 1-3), which repeats active step “detecting” and does not classify infection or include therapeutic intension to connect dependent claims 137 and 138 in the preamble, to “method for detecting or alleviating a nongonococcal urethritis (NGU) infection in a male subject in need thereof, the method comprising detecting”; and insert the missing word “wherein” immediately after the recitation “the male subject,” (line 3). In claim 139, insert the missing word “the” immediately before the recitation “therapeutic” (line 1); and insert the missing comma “,” immediately after the recitation “azithromycin” (line 2). In claim 146, change the incorrect recitation “wherein detecting and classifying the NGU infection in the male subject further comprises” (lines 1 to 2) to “wherein the method further comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(I) Claims 136-139, 141, and 142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (J Infect Chemother 24: 232-235, 2018; Available online 11 November 2017; hereinafter referred to as Kondo ‘2018).
With regard to structural limitations “a method comprising detecting a pathogen (or carrying out a polymerase chain reaction (PCR) with a primer set that hybridizes to nucleotide sequences of Haemophilus influenzae to generate a specific amplicon) in a urethral sample (or urethral swab) from a male subject in need of detecting or alleviating a nongonococcal urethritis (NGU) infection, the pathogen comprising Haemophilus influenzae (or further comprising selecting a therapeutic agent to administer to the male subject; or further comprising administering an effective amount of a therapeutic agent (or azithromycin or levofloxacin) to the male subject)” (claims 136-139, 141, and 142):
Kondo ‘2018 disclosed that 6 clinical strains of Haemophilus influenzae with levofloxacin (LVFX) minimum inhibitory concentrations (MICs) of 0.03 mg/ml were isolated from the urethra of men with urogenital infections. All the strains were isolated from non-gonococcal urethritis (NGU). The region corresponding to the quinolone resistance-determining region (QRDR) was amplified from the H. influenzae DNAs by PCR with primers of HI-gyrA-F and HI-gyrA-R. The analogous region of the parC gene was amplified by PCR with primers of HI-parC-F and HI-parC-R. Table 1, Demographic and clinical characteristics of patients positive for H. influenzae strains: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . The patient, from whom the HI15071 was isolated, was treated initially with a single-dose regimen of extended-release azithromycin (AZM-SR) 2 g, but the HI15071 with an AZM MIC of 1 µg/ml was not eradicated. He was subsequently treated with a regimen of LVFX 500mg once daily for 7 days and was clinically and microbiologically cured by this LVFX regimen (page 232, Abstract; page 233, left col., paara. 4; right col., para. 1; Table 1; page 234, left col., para. 4). 
Thus, these teachings of Kondo ‘2018 anticipate Applicant’s claims 136-139, 141, and 142.

(II) Claims 136-140 and 142-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolund et al. (Acta Derm Venereol 96:689–694, 2016; hereinafter referred to as Frolund ‘2016, also listed in IDS filed on 12/09/2021).
With regard to structural limitations “a method comprising detecting a pathogen (or carrying out a polymerase chain reaction (PCR) with a primer set that hybridizes to nucleotide sequences of Haemophilus influenzae to generate a specific amplicon) in a urethral sample (or a urine sample) from a male subject in need of detecting or alleviating a nongonococcal urethritis (NGU) infection, the pathogen comprising Haemophilus influenzae (or further comprising selecting a therapeutic agent to administer to the male subject; or further comprising administering an effective amount of a therapeutic agent (or doxycycline) to the male subject)” (claims 136-140 and 142), and “determining a concentration of the pathogen in the urethral sample (or carrying out a quantitative PCR) (claims 143 and 144):
Frolund ‘2016 disclosed that a trend was found towards association of Haemophilus influenzae (H. influenzae) with acute nongonococcal urethritis (NGU) possibly accounting for 5% of cases. Interestingly, empirical antibiotic treatment with doxycycline might have a better effect than azithromycin for this etiology. 3%). The low prevalence of resistance most likely reflects the Swedish standard treatment recommendations for NGU, where doxycycline is used as first-line treatment instead of the widely used single 1 g dose of azithromycin (page 963, left col., para. 5; right col., last para.; page 964, left col., para. 1). From each patient approximately 20 ml of first-void urine was collected and 7–13 ml was mailed to Copenhagen in a nucleic-acid-stabilizing medium. Urine samples in GeneLock® were concentrated by centrifugation before PCR. H. influenzae was detected with primer set F729 and R819 producing a 112 base-pair fragment of the protein D gene. The target-specific H. influenzae probe was shortened and labelled with FAM at the 5’-end and a minor groove binder (MGB) at the 3’-end. For quantification of the bacterial species, genomic DNA was extracted from cultured bacteria. PCR results are given as DNA copies (genome equivalents, geq) per ml in the original urine sample (Appendix S1, page 696. Left col. para. 1-3 and 6; right col., para. 6).
Thus, these teachings of Frolund ‘2016 anticipate Applicant’s claims 136-140 and 142-144.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 136-140, 142-144, 146, and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Frolund et al. (Acta Derm Venereol 96:689–694, 2016; hereinafter referred to as Frolund ‘2016, also listed in IDS filed on 12/09/2021 in view of Srinivasan et al. (Sex Transm Infect 2017;93(Suppl 2):A1–A272, hereinafter referred to as Srinivasan ‘2017).
Frolund ‘2016 disclosed that a trend was found towards association of Haemophilus influenzae (H. influenzae) with acute nongonococcal urethritis (NGU) possibly accounting for 5% of male NGU cases. Interestingly, empirical antibiotic treatment with doxycycline might have a better effect than azithromycin for this etiology. 3%). The low prevalence of resistance most likely reflects the Swedish standard treatment recommendations for NGU, where doxycycline is used as first-line treatment instead of the widely used single 1 g dose of azithromycin (page 963, left col., para. 5; right col., last para.; page 964, left col., para. 1). From each patient approximately 20 ml of first-void urine was collected and 7–13 ml was mailed to Copenhagen in a nucleic-acid-stabilizing medium. Urine samples in GeneLock® were concentrated by centrifugation before PCR. H. influenzae was detected with primer set F729 and R819 producing a 112 base-pair fragment of the protein D gene. The target-specific H. influenzae probe was shortened and labelled with FAM at the 5’-end and a minor groove binder (MGB) at the 3’-end. For quantification of the bacterial species, genomic DNA was extracted from cultured bacteria. PCR results are given as DNA copies (genome equivalents, geq) per ml in the original urine sample (Appendix S1, page 696. Left col. para. 1-3 and 6; right col., para. 6). 
Frolund ‘2016 did not explicitly disclose the limitations “further comprises detecting and determining a concentration of Lactobacillus iners (or carrying out a quantitative PCR with a primer set that hybridizes to nucleotide sequences of Lactobacillus iners to generate a specific amplicon)”, required by claims 146 and 147.
Srinivasan ‘2017 disclosed a method to characterize the bacterial communities in men with (NGU+) and without (NGU-) nongonococcal urethritis (NGU) among men who have sex with men (MSM) and men who have sex with women (MSW). Urine samples were collected. The urethral microbiota was characterized using broad-range 16S rRNA gene PCR with deep sequencing. Mean urethral bacterial diversity in NGU+ MSM (0.82) was lower than in NGU- MSM (1.48), Streptococcus (n=7), Corynebacterium (n=5), Haemophilus (n=3), Mycoplasma (n=3), and Lactobacillus iners (L. iners) (n=2). Among NGU- men, 53.8% MSM and 48.1% MSW had microbiotas with dominant taxa, including Streptococcus (n=19), L. iners (n=5), and Gardnerella vaginalis (n=4) (page A14, right col., para. 3 to 5).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method of characterizing nongonococcal urethritis (NGU) by detecting Haemophilus influenzae as taught by Frolund ‘2016 with the method of characterizing nongonococcal urethritis (NGU) by detecting Lactobacillus iners in view of Srinivasan ‘2017. One would have been motivated to do so because (a) Frolund ‘2016 teaches association of Haemophilus influenzae (H. influenzae) with acute nongonococcal urethritis (NGU) possibly accounting for 5% of male NGU cases, and (b) Srinivasan ‘2017 teaches that among NGU- men, 53.8% MSM and 48.1% MSW had microbiotas with dominant taxa, including Lactobacillus iners (n=5), higher than the number in NGU+ men, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the method of characterizing nongonococcal urethritis (NGU) by detecting Haemophilus influenzae as taught by Frolund ‘2016 with the method of characterizing nongonococcal urethritis (NGU) by detecting Lactobacillus iners in view of Srinivasan ‘2017, one would achieve Applicant’s claims 136-140, 142-144, 146, and 147. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623